PER CURIAM.'
This is an appeal from an order granting preliminary injunction in a suit on the Wright patent which is sued upon in Wright Company v. Herring-Curtiss Company (filed to-day) 180 Fed. 110. At the outset of appellee’s brief it is stated that the essential question on which the controversy pivots is whether or not defendant in using the alleged infringing machines utilized the rear vertical rudder in conjunction with the ailerons or adjustable margins in maintaining lateral balance. '
In this case as in the other we have conflicting affidavits as to questions of fact, and for the reasons expressed in the Herring-Cur-tiss we think the order for preliminary injunction should be reversed, with costs.